Order, Supreme Court, New York County (Ruth Pickholz, J.), entered on or about December 17, 2009, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the assessment of points for defendant’s history of drug abuse (see e.g. People v Wilkens, 33 AD3d 399 [2006], lv denied 8 NY3d 801 [2007]). In any event, regardless of whether defendant’s correct point score is 95 or 80, there is no basis for a discretionary downward departure to level one (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). The seriousness of the underlying crime outweighs the mitigating factors asserted by defendant, which were adequately taken into account by the *687risk assessment instrument (see e.g. People v Hansford, 67 AD3d 496 [2009]). Concur — Tom, J.P., Sweeny, Renwick, Freedman and Abdus-Salaam, JJ.